Citation Nr: 1530901	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal trauma.

2.  Entitlement to service connection for bilateral breast cancer.

3.  Entitlement to service connection a back disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, and from February 1991 to June 1991.  She also had many years of service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran presented testimony before the Board at the RO in March 2012; a transcript of the hearing has been associated with the record.

In June 2014, the Board reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to personal trauma, and remanded the case for additional development.  It is again before the Board for further appellate review.

The Board notes that evidence has been added to the electronic record since the January 2015 supplemental statement of the case (SSOC) without a waiver of RO jurisdiction.  This evidence consists of private medical records reflecting further treatment for the Veteran's psychiatric disorders; however, as these records contain information redundant of that already of record, the additional evidence does not require review by the RO prior to adjudication by the Board.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for bilateral breast cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is no clear and convincing evidence that a psychiatric disorder preexisted the Veteran's periods of active duty.

2.  The competent, credible evidence of record fails to show that the Veteran has a current psychiatric disorder related to service.  

3.  The competent, credible evidence of record fails to show that the Veteran has a current back disorder related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2008, the RO notified the Veteran of the evidence VA would assist her in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed her of the types of evidence that would be considered to substantiate her claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess.  The Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of her claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Veteran has contended that, following an in-service rape, she underwent a D&C (dilation and curettage) and was hospitalized in a psychiatric unit at the Walson Army Hospital.  The RO has attempted to obtain these records, to no avail.  A Formal Finding on the Unavailability of these records was issued in September 2009, concluding that further attempts to obtain these records would be futile.  In a September 2009 letter, the Veteran was informed that these records were not available.  In the letter, the RO requested that she provide these records, if in her possession.  The Veteran did not provide any additional service treatment records.  Significantly, the Veteran's service treatment records that are included in her online claims file include treatment records from Walson Army Hospital.  As such, the Board concludes that further attempts to obtain these records are not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Veteran was provided with VA examinations in February 2010.  The Board finds that the examination reports are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge identified the issues on appeal and inquired about outstanding medical evidence and dates of treatment.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in June 2014.  The directive pertinent to the issues decided herein was to obtain the Veteran's records from the Social Security Administration (SSA).  These records have been obtained and associated with the online claims file.

The Board has reviewed the evidence of record to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection-psychiatric disorder

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis, in this case, under DSM-IV); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA Manual M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Background

In her initial claim for entitlement to service connection for PTSD, the Veteran contended that she was raped and beaten while on active duty by two pilots while working in an emergency room at Fort Dix in October 1970.  She alleged that she became pregnant as a result of the assault, and underwent a D&C.  She asserted that she was hospitalized in the psychiatric ward at Fort Dix for two to three months and was "instructed" to be discharged. 

Service treatment records from her first period of active duty, which include records from Walson Army Hospital at Fort Dix, in New Jersey, reflect that she reported nervous trouble on her enlistment Report of Medical History.  The examiner noted that it was not considered disabling, and that the Veteran did not have any complaints.  Her enlistment Report of Medical Examination reflected a normal psychiatric examination.  The remaining records do not reflect any treatment for psychiatric issues or a pregnancy.  In February 1971, she had a normal gynecological examination; her uterus was of normal size and she was instructed to return to the clinic in one year.  In June 1971, she was found to have vaginitis.  On her separation Report of Medical History, the Veteran indicated that she had nervous trouble.  She reported that she had never been a patient in a mental hospital and had no medical treatment other than that indicated in her service treatment records.  Her June 1971 separation Report of Medical Examination reflected a normal psychiatric examination and a normal pelvic examination.  There was no mention of a pregnancy or a D&C procedure.

A post-service VA examination dated in August 1971 reflected a normal psychiatric examination. Vaginal and pelvic examinations were not completed at this time.

A February 1974 National Guard examination reflected that the Veteran had a normal psychiatric examination and had a scar from a cesarean section.  On a contemporaneous Report of Medical History, the Veteran indicated that she did not have any nervous trouble, depression, or excessive worry.  She reported that she had not been treated for a female disorder, and had not had any change in her menstrual pattern.  She reported that she had baby by cesarean section in November 1973, and that she had been discharged from the service previously because she had gotten married and wanted to go back to school.  She indicated that she was married when she completed the form.  On her September 1979 Report of Medical History, the Veteran again denied any nervous trouble, depression, or excessive worry.  She indicated that she had a cesarean section in May 1979.  A February 1981 Report of Medical Examination reflected a normal psychiatric examination, and in a hand written notation at the bottom of the form, the Veteran indicated that there had been no change in her mental or medical status since she last completed a Report of Medical History.  Reports of Medical History completed in September 1985, April 1989, March 1991, and December 1993 again reflect the Veteran's reports that she did not have any nervous trouble, depression, or excessive worry.  Psychiatric examinations were normal.

The Veteran's service personnel records reflect that, upon discharge from her first period of active duty, her conduct and efficiency were considered excellent.  These records also reflect that she requested a discharge from service because she had gotten married on January 4, 1971.  In February 1974, the Veteran indicated on a Report of Medical History that she had been discharged from the service previously because she got married and decided to go back to school.  Throughout the rest of her service,  she received high ratings, promotions, and letters of commendation.

A September 1992 VA dental examination reflected that the Veteran had a bridge at teeth 3 to 5 along the side of her mouth on the top.  There was no mention of any dental trauma.

VA medical records show that the Veteran participated in a trauma recovery group from May to June 1996.  The Veteran reported incidents of sexual abuse while in the military, and physical trauma from her husband, who had continued to stalk and threaten her.

VA medical records of treatment from March 2001 through June 2004 reflect that the Veteran participated in a trauma recovery program/trauma processing group.  Her intake record shows that she reported that, while working in an emergency room in 1971, she was sexually assaulted by two Army helicopter pilots, became pregnant as a result, and had a D&C.  She additionally reported physical abuse by her husband of 15 years.  She indicated that she stayed in a shelter until he was incarcerated.  In April 2001, the Veteran reported specific trauma memories of her experiences transporting casualties of war back from Vietnam.  She discussed the heartbreak of triaging the patients and feeling as if she was abandoning the fatally wounded.  She talked about her frustration with her experiences of feeling belittled and harassed as a woman in the military.

A March 2001 VA psychiatry initial consultation note reflects the Veteran's reports that while serving in the Army medical corp in 1971, while working in an ER, she was sexually assaulted by two Army helicopter pilots.  She indicated that she reported this incident at the time, but for unclear reasons she stated that it was not looked into further.  She reported that she experienced sexual and physical abuse throughout her 15-year marriage.  She was called up to active duty during Desert Shield/Storm and reported an increase in episodes and symptoms when she "had to see all those things again all the time."  

The Veteran was afforded a VA examination in October 2001.  She reported a history of having been raped in March 1971 while in the US Army and on base at Fort Dix New Jersey.  She indicated that she was then hospitalized in the Psychiatric Unit at Fort Dix for two to three months.  She reported she had very little recollection of what transpired during that interval.  She stated the event resulted in her becoming pregnant which was terminated by a D&C.  She indicated that she was then forced out of the military.  She reported that she married in January 1972, after her discharge from the service, but that the marriage lasted only one day.  She reported that her estranged husband also raped her, which resulted in another pregnancy leading to the birth of her only child.  She was legally divorced at the time she was activated for Desert Shield-Desert Storm.  The examiner diagnosed PTSD as a result of her in-service rape.

In an August 2008 conference report submitted by her representative, it was noted that the Veteran submitted a photo which she stated was taken of her while hospitalized following her attack and rape in service.  She stated that someone, presumably her supervisor, had placed this photo in her bags at the time of her discharge. She stated that she was raped by two men in service in October 1970 one evening when she was working as a nurse in the ER.  She stated that she was hospitalized for treatment following the incident.  She stated that she had cuts, bruises, a laceration to her chin, and knocked-out teeth from the attack.  She reported being hospitalized for treatment of her injuries.  She also stated that she was later found to be pregnant and underwent a D&C procedure. She thought that her actual treatment records from this attack had been purged as part of a cover up to hide documentation of the incident.  She did reference some of her treatment records which she felt were markers or indicators to substantiate her attack and rape in service.  She referenced a treatment report dated in February 1971, reflecting a request for birth control.  At her informal conference she stated that she did not request birth control pills and stated that she had never been placed on birth control pills.  The Veteran also referenced a treatment report dated in March 1971 in which only her weight, height, and blood pressure was recorded.  The Veteran indicated that this was suspicious because neither the reason for the treatment nor the findings were recorded.  Finally the Veteran referenced a treatment report dated July 1971 which she states shows treatment for vaginitis and that she was placed on Flagyl.  She felt that these records were markers that would substantiate her reported in-service traumatic event.

An October 2008 VA medical record reflecting treatment for the Veteran's eyes shows the examiner's observation that the Veteran was a poor historian.  She reported that she had an assault in 1971 in service that injured both eyes and left her unconscious but she could not recall if eye surgery was involved.  

In a September 2009 statement, the Veteran indicated that she was never hospitalized at Fort Dix. 

The Veteran was provided a VA examination in February 2010.  The examiner noted that the Veteran was a very difficult historian and was very vague in many of her responses to questions.  She indicated that she was born in Laurel, Mississippi, and raised in multiple different places in Mississippi.  She stated she was raised by her mother for the most part, and also by the midwife who delivered her.  She denied any history of abuse.  She reported that she was raped by two military pilots in 1971 when stationed at Fort Dix, New Jersey, while working as a nurse in the emergency room.  She stated that the rape occurred in the nurse's lounge and she was bound to a chair with duct tape.  She indicated that the men were elderly and white, and that they proceeded to rape/sodomize her, beat her in the face, kick her, and spit and urinate on her.  She stated that she became pregnant from the rape and had to have a D&C and that she had a scar under her chin where a knife was pressed up against her chin.  The Veteran reported that she was hospitalized in a psychiatric unit at Fort Dix, New Jersey, for three to four months after the alleged rape, but she had little recollection of it.  She reported being married once in 1973, and that the marriage lasted for approximately one to one and a half years and ended in divorce.  The examiner noted that she reported that she had a "meeting with President Barack Obama next month" to review her chart.   The examiner found the Veteran's conduct to be fairly histrionic, and that history she provided to be excessively impressionistic and lacking in detail.  She was dramatic and theatrical.  The examiner noted that her expression of emotions seemed exaggerated at times and other times genuine.  The examiner diagnosed PTSD and malingering.  

The examiner noted that service personnel records from February 1974 through September 1994 were negative for any complaint or report of rape or personal trauma.  In addition, the examiner was unable to locate any documentation of the alleged rape or her alleged hospitalization for three to four months at Fort Dix, New Jersey, following the alleged rape.  She noted that, at the outset of the interview, she informed the Veteran that she questioned the credibility of the allegation that she was raped, and that the Veteran did not appear to be surprised by the remark, and that it did not appear to exacerbate her PTSD or any other psychiatric symptoms.  The examiner found that the Veteran had a difficult, chaotic childhood, and consistently identified with the victim role.  She opined that the Veteran was malingering when she reported the rape.  The examiner noted a marked discrepancy between her personal claimed stressor and objective findings, and that the Veteran was uncooperative during much of the interview.  Her history was inconsistent and at times she was passive-aggressive.  The examiner opined that her report that she planned to meet with Barack Obama was malingered, and did not appear to be genuine psychosis.  The examiner did note that some of the Veteran's psychiatric symptoms appeared genuine, and that she experienced genuine transient paranoid ideation and struggled with paranoia at times.  The examiner also opined that the Veteran has had PTSD; however, she did not believe the rape.  There was no specific trauma that the examiner was able to identify but instead thought that she had been chronically traumatized.  The examiner concluded that the Veteran had felt victimized and at times had genuinely been victimized in different manners.  Her depression and anxiety seemed genuine, and the examiner felt that she had transient paranoid ideation, but not a full blown delusional disorder.  Ultimately, the examiner concluded that the Veteran was often not honest.  She opined that the Veteran's diagnosis of PTSD and malingering were not caused by or a direct result of traumatic experiences from the military.  

The Veteran called VA later that month to inform the doctor who had conducted the examination that she did have eye surgery in the emergency room after she was assaulted to repair both sides of her eyes.

A February 2010 VA medical record indicates she remembered when she was hospitalized after the rapes and beating and reported that they would sedate her whenever she became alert.  She stated that someone was assigned to escort her back to Mississippi on the bus and to make sure that she got home safely. 

A July 2010 VA medical record reflects the Veteran's reports that she had received a phone call from a woman who was her roommate while in service and that she remembered what had happened to her.  She felt more hopeful about her claim since she had a witness.  VA medical records show that the Veteran underwent additional group counseling beginning in September 2011.  In August 2014 she reported that she had lived in an orphanage as a child.

Private medical records reflecting treatment in July and September 2010 show that the Veteran reported that she was born in Laurel, Mississippi, and raised in the Caribbean.  She indicated that she had been married for 19 years and was divorced in 1990.  She reported that she had been raped and beaten in service.  She indicated that she was hospitalized for six months after the rape.  She was diagnosed as having PTSD and personality disorder with histrionic features.  

The Veteran presented testimony before the Board in March 2012.  She indicated that while working in the emergency room at Fort Dix, she was sitting in the nurse's lounge and was kicked, beaten, and raped.  She contended that she was then hospitalized in a psychiatric ward at the hospital and underwent electric shock treatments.  She indicated that she felt uncomfortable in her VA examination, and had left the examination before talking to the examiner.  She had read the examination report, and stated that the information in the examination report was not about her or her family.  She indicated that she had returned from Vietnam prior to the rape.  She testified that the Army put her on a bus at night and sent her home following the incident.  She also reported that she had a scar from a knife wound during the attack.  She indicated that she was assaulted with a flashlight and left in a closet.

Analysis

The Board notes that, in this case, the Veteran indicated on her entrance Report of Medical History that she had nervous trouble.  A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1).

The recording, however, of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  If the presumption of soundness is not rebutted, the claim is one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the Board finds that the Veteran's response on her entrance Report of Medical History does not constitute a notation of a preexisting psychiatric disorder.  In addition, there is no clear and unmistakable evidence that the Veteran had a preexisting psychiatric disorder.  Although the Veteran indicated that she had nervous trouble at entrance, a contemporaneous psychiatric examination was normal.  A VA examiner noted that the Veteran had a difficult, chaotic childhood; however, she did not opine that the Veteran had a preexisting psychiatric disorder.  As such, the presumption of soundness is not rebutted, and the claim is one for service connection.

The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to her testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Board finds that the Veteran's reports of in-service rape and subsequent psychiatric problems are not credible.  

The Veteran has repeatedly contradicted herself throughout the record of evidence.  Although she has consistently reported that two men raped her while working in the emergency room at Walson Army Hospital, her statements throughout the record of evidence are replete with contradictions and inconsistencies and are rendered incredible as a result.  

The Veteran has repeatedly argued that she was forced out of the military following her rape; however, her service records reflect her request for discharge as she had gotten married and was intending to return to school.  She had argued that she was treated at Walson Army Hospital following the alleged attack, for medical and psychiatric treatment; however, at separation, the Veteran indicated that she had not been a patient in a mental hospital, and had not had any medical treatment other than that listed in her service treatment records.  In addition, she submitted a statement in September 2009 reflecting her contention that she had never been hospitalized at Fort Dix.  Although she has reported that she began having psychiatric issues following the alleged attack, her service treatment records through 1994 reflect her repeated denial of any psychiatric problems.  The Veteran's service treatment records also reflect that she reported having a baby via cesarean section in November 1973, and again in May 1979.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has made statements regarding her service and life circumstances that are contradictory and diminish her overall credibility.  The record reflects that the Veteran has made remarks regarding her return from service in Vietnam; however, her service records do not reflect that she has had any service outside the United States.  She has indicated that she was married for 15 years, 18 years, and that she left her husband after one day.  She has reported that she got married after discharge from her first period of active duty; however, records reflect that she was married at the time of discharge from her first period of active duty.  She reported that she was raised in the Caribbean, but indicated to the February 2010 examiner that she was raised in multiple places in Mississippi.
 
The Veteran's statements with regard to the in-service rape and onset of psychiatric difficulties are also not consistent with the medical evidence of record.  Although the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  There are no records reflecting her reported D&C procedure and her alleged significant psychiatric treatment, which reportedly included electric shock treatment, despite attempts to obtain additional records from Walson Army Hospital.  The Veteran has reported that her teeth were kicked in during the attack; however, there is no dental treatment showing trauma to her teeth.  She has asserted that she required eye surgery to repair injuries sustained in the attack, but there is no record of such treatment, and no report that she underwent such surgery.  The record includes an August 1971 examination, and there was no mention of any of the reported treatment she described.  The Veteran has contended that her in-service vaginitis was a result of the rape, and that she never was provided with birth control pills; however, there is no evidence to support these claims in the record, aside from her own statements which the Board finds to lack credibility.

Significantly, the Veteran has been found to be a poor historian, with paranoid delusions.  The February 2010 VA examiner concluded that the Veteran was malingering.  Although the Veteran has argued that she left this examination after a brief period and that the examination report was essentially filled in without any information from her, there is no evidence to substantiate this contention.  Although this examiner determined that the Veteran did have some trauma in her life, it was not related to an alleged rape in service.  

The Board notes that the regulation pertaining to PTSD as a result of in-service assaults require consideration of evidence beyond lay and medical evidence.  In this case, however, the Veteran's service personnel records reflected exemplary performance throughout her military career.  She noted that she had been in contact with a roommate who was a witness to what had happened to her in service, but has not submitted any statements from this individual.  

Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of an in-service rape and a subsequent psychiatric disorder.  

As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.

Service connection-back disorder

Background

The Veteran has contended that she injured her back when moving a locker in service.  In addition, she has contended that she was kicked and beaten in service, and sustained a back injury during this incident.  She has argued that her back has bothered her since service.  

Service treatment records reflect that, in January 1970, the Veteran reported that she had felt a sharp pain while moving a locker, and a sprain was diagnosed.  The Veteran had a normal spine examination upon separation from active duty in June 1971.  Her separation Report of Medical History reflected no back trouble.  Reports of Medical Examination and History in February 1974, September 1979,  September 1985,  April 1989, February 1991, March 1991, and December 1993 reflected normal spine examinations and the Veteran's own assertions that she did not have any back pain.

An August 1971 VA examination reflected no musculoskeletal abnormalities.

A January 2002 VA medical record shows that the Veteran reported neck pain for twelve years or more, and back pain of recent duration.  She reported pain between the neck and the low back.  She dates the history back to Desert Storm about 12 years prior, and reported that it became noticeable at that time but had been intermittent prior to that time. An MRI of the cervical spine that was done in December 2000 was reported as showing cervical spondylosis at the area of C5-C6 and C6-C7 level.

The Veteran was afforded a VA examination in February 2010.  She reported a low back injury when she was trying to move a wall locker, which fell on her.  She stated she sought medical attention and was given conservative treatment.  She also reported being severely beaten in 1971 while working in an emergency room.  She indicated that she had chronic low back pain throughout the years.  The impression was status post remote lumbar strain and lumbar spondylosis and degenerative disc disease.  The examiner noted that service treatment records reflected that she was seen on one occasion in January 1970 for back spasm after she hurt her back while moving a wall locker in the barracks.  There were no further complaints or treatment reflecting a back injury.  The examiner noted that, on separation examination, she denied any back trouble, and the examination of the back was said to be unremarkable and that service treatment records from her reserve service were also negative for any complaints treatment or diagnosis for back disorder.  On periodic examinations in 1974, 1979, 1985, 1991, and 1993 the Veteran specifically denied any recurrent back pain or history of recurrent back pain.  VA treatment records reflected that she was seen in January 2002 complaining of back pain of recent duration.  The examiner noted that no treatment records referencing a low back disorder prior to this date were of record.  An April 2005 x-ray revealed narrowing at L5-S1 disc space.  She was seen in September 2009 with back complaints and the examiner felt that many of her back problems stemmed from her breast surgery for breast cancer.  The examiner opined that, based upon review of all the evidence of record, it was likely that she had a low back strain injury while moving the locker in service.  It was noted that muscle strains of the back were generally self-limited soft tissue injuries to the spinous ligaments and paraspinous soft tissues and not expected to cause problems over many years or for the rest of one's life.  The examiner indicated that degenerative spine and disc disease was a common problem in the population at large and increased with age.  There was no medical evidence that strain causes or predisposes to or accelerates the development of degenerative spine and disc disease.  As such, the examiner concluded that it was unlikely that such an injury as reported would be responsible for the presence of the degenerative lumbar spine disease.

Analysis 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of lumbar spondylosis and degenerative disc disease, meeting one of the fundamental requirements of service connection.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes her lumbar spine disability to service.  

The Veteran reported that she began having back pain in service when she moved a locker and it fell on her.  Service treatment records indeed reflect that she was seen once in January 1970 when she was assessed with a back sprain.  Although she is competent to report her back pain, her contentions that her back pain has been present since the her first period of service are not credible.  Aside from the findings regarding credibility noted above, the Veteran has contradicted herself with her reports of the onset of back disability in service.  In January 2002, she indicated that her back pain began during her service in Desert Storm about 12 years prior.  Her service treatment records reflect her ongoing denials of any back pain throughout service, through 1994.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, her statements are not supported by the medical evidence of record.  Her service treatment records include numerous examinations throughout her service, and they all reflect a normal spine examination.  Her August 1971 VA examination reflected no problems with her spine.

Significantly, the VA examiner who conducted the February 2010 examination reviewed the evidence of record, and concluded that the Veteran's current spine disorder is not related to any event in service, including her one-time treatment for a back sprain in January 1970.  The examiner provided a thorough rationale after examination and review of the entire record.  

The Board notes that arthritis is a disorder for which presumptive service connection is available; however, there is no evidence in the claims file that arthritis manifested to a compensable degree within one year of the Veteran's discharge from active duty.  The most probative evidence of record shows that her current back disorder did not manifest until many years after her discharge from service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

As the preponderance of evidence is against the claim, it must be denied.  The benefit-of-the-doubt doctrine is not for application in this case.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD due to personal trauma, is denied.

Service connection a back disorder is denied.


REMAND

The Board remanded this case in June 2014, in part, to obtain an addendum opinion regarding the etiology of the Veteran's breast cancer.  In April 2010, a VA examiner found that an opinion as to whether the Veteran's bilateral breast cancer was related to her in-service fibrocystic disease was not possible without resort to speculation, given the fact that there was no documentation of the pathological tissue diagnosis at the time of the biopsy in 1991.  The examiner noted that certain types of benign breast diseases could confer a moderate to mild risk of breast cancer.  The Board remanded the claim in order to obtain an opinion as to whether the Veteran's breast cancer was secondary to her service-connected fibrocystic disease.

Upon remand, the Veteran was provided a VA examination in September 2014.  The examiner concluded that she was unable to render an opinion without resorting to mere speculation without any new additional pathological evidence or medical information provided to determine the etiology of her breast cancer, and if any association is related to her fibrocystic breast disease.  She noted that she agreed with the April 2010 opinion.

The Board notes that, since this opinion was provided in September 2014, additional relevant evidence has been added to the claims file.  Private medical records from D.S., M.D., reflecting the plastic surgery the Veteran underwent after her mastectomy are part of the claims file.  A February 2008 record from this provider included a reference to a biopsy of the Veteran's left breast, which revealed ductal carcinoma in situ with positive estrogen receptor and progesterone receptors and negative HER-2 receptors.  

Given this additional relevant information, an addendum opinion should be requested as to whether the Veteran's breast cancer is secondary to her service-connected fibrocystic disease, which addresses the pathology results of the Veteran's biopsy.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from an appropriate specialist to determine the etiology of the Veteran's breast cancer.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in Virtual VA and VBMS, must reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should address the pathology results from a biopsy of the Veteran's left breast noted in the February 2008 record from D.S., M.D., which revealed ductal carcinoma in situ with positive estrogen receptor and progesterone receptors and negative HER-2 receptors 

The examiner should then determine the following:

(a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's breast cancer was caused (in whole or in part) by her service-connected fibrocystic breast disease;

(b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's breast cancer was aggravated (underwent a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by her service-connected fibrocystic breast disease.

If the Veteran's breast cancer was aggravated by her service-connected fibrocystic breast disease, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

2.  Then, after conducting any additional indicated development, readjudicate the breast cancer issue.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


